Order of the Supreme Court, Nassau County, dated March 24, 1966, which denied a motion by MVAIC for a stay of arbitration, reversed, with costs, and motion granted. In our opinion, MVAIC is entitled to a trial by the court with respect to the validity of the disclaimer by the insurer, whether the disclaimer was based on grounds in existence either before or after the accident in issue (Matter of MV AIC [Malone], 16 N Y 2d 1027, 1029; Matter of Carlos [MV AIC], 17 N Y 2d 614; MV AIC v. National Grange Mut. Ins. Co., 19 N Y 2d 115). Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.